On April 16, 1965, the court rendered an opinion, together with findings of fact, holding that the plaintiff was entitled to recover and entering judgment to that effect. (170 Ct. Cl. 357, 343 F. 2d 914). The determination of the amount of recovery was reserved pending further proceedings pursuant to Rule 47 (c).
On July 19, 1966, the commissioner of this court filed a memorandum report recommending that, in accordance with the opinion of the court, judgment be entered for the plaintiff in the sum of $11,297,879.17, together with interest as provided by law, which recommendation is adopted by the court.
Now, therefore, it is ordered that judgment be and the same is entered for the plaintiff in the sum of eleven million, two hundred ninety-seven thousand eight hundred seventy-nine dollars and seventeen cents ($11,297,879.17), together with interest as provided by law at the rate of 6 percent per annum.
From February 29, 1952, on the principal amount of forty-six thousand four hundred eighty-two dollars and two cents ($46,482.02) ;
From March 31, 1952, on the principal amount of forty-six thousand three hundred thirty-three dollars and thirty-seven cents ($46,333.37);
*1385From April 30,1952, on the principal amount of fifty-six thousand five hundred fifty-two dollars and forty-five cents ($56,552.45);
From May 31,1952, on the principal amount of fifty-five thousand four hundred thirty-eight dollars and forty-two cents ($55,438.42);
From June 30,1952, on the principal amount of fifty-nine thousand five hundred sixty-one dollars and sixty cents ($59,561.60);
From July 31,1952, on the principal amount of fifty-nine thousand three hundred seventy-two dollars and forty-seven cents ($59,372.47);
From August 31, 1952, on the principal amount of sixty-four thousand one hundred twenty-eight dollars ■and sixty-two cents ($64,128.62);
From September 30,1952, on the principal amount of sixty-six thousand eight hundred eighty-six dollars and sixty-three cents ($66,886.63);
From October 31, 1952, on the principal amount of sixty-five thousand four hundred eighty-three dollars and ninety-six cents ($65,483.96);
From November 30, 1952, on the principal amount of seventy-eight thousand fifty-six dollars and sixty-six cents ($78,056.66) ;
From December 31, 1952, on the principal amount of eighty-three thousand sixty-four dollars and forty-two cents ($83,064.42);
From January 31, 1953, on the principal amount of seventy-seven thousand two hundred five dollars and seventy-three cents ($77,205.73);
From February 28, 1953, on the principal amount of seventy-nine thousand seven hundred ninety dollars and nineteen cents ($79,790.19);
From March 31, 1953, on the principal amount of eighty-three thousand five hundred eighty-seven dollars and ninety cents ($83,587.90);
From April 30, 1953, on the principal amount of ninety-one thousand six hundred ninety-five dollars and thirty-nine cents ($91,695.39);
*1386From May 31,1953, on the principal amount of ninety-three thousand two hundred eighty-three dollars and ninety-eight cents ($93,283.98);
From June 30, 1953, on the principal amount of ninety-six thousand six hundred seven dollars and twenty-five cents ($96,607.25);
From July 31, 1953, on the principal amount of one hundred thousand seven hundred fifty-three dollars and seventy-nine cents ($100,753.79);
From October 31, 1953, on the principal amount of three hundred sixteen thousand eight hundred seventy-seven dollars and twenty-one cents ($316,877.21);
From January 31, 1954, on the principal amount of three hundred forty-six thousand four hundred ninety-eight dollars and seventy-five cents ($346,498.75);
From April 30,1954, on the principal amount of three hundred seventy-three thousand nine hundred eighty-eight dollars and seventy-two cents ($373,988.72);
From July 31, 1954, on the principal amount of four hundred six thousand three hundred thirty-six dollars and forty-seven cents ($406,336.47);
From October 31, 1954, on the principal amount of four hundred forty-five thousand eight hundred fifty-three dollars and sixty-two cents ($445,853.62);
From January 31, 1955, on the principal amount of four hundred eighty-two thousand two hundred twenty-eight dollars and twenty-eight cents ($482,228.28);
From April 30, 1955, on the principal amount of five hundred eleven thousand two hundred seventy-seven dollars and ninety cents ($511,277.90) ;
From July 31, 1955, on the principal amount of five hundred forty-two thousand eight hundred eighty dollars and ten cents ($542,880.10);
From October 31, 1955, on the principal amount of five hundred forty-six thousand two hundred six dollars and sixty-six cents ($546,206.66);
From January 31, 1956, on the principal amount of five hundred sixty-one thousand eight hundred sixteen dollars and sixty-five cents ($561,816.65);
*1387From April 30, 1956, on the principal amount of five hundred seventy-five thousand eight hundred eighteen dollars and sixty-five cents ($575,818.65);
From July 31, 1956, on the principal amount of six hundred three thousand four hundred fifty-one dollars and eleven cents ($603,451.11);
From October 31,1956, on the principal amount of six hundred eleven thousand five hundred seventy dollars ■and fifty-seven cents ($611,570.57);
From January 31, 1957, on the principal amount of six hundred fifty thousand three hundred sixty-four dollars and sixteen cents ($650,364.16);
From April 30, 1957, on the principal amount of six hundred fifty-nine thousand seven hundred twenty-three dollars and ninety-six cents ($659,723.96);
From July 31,1957, on the principal amount of seven hundred thousand eight hundred twelve dollars and seventy-four cents ($700,812.74);
From October 31,1957, on the principal amount of six hundred ninety-three thousand nine hundred eighty-eight dollars and fourteen cents ($693,988.14);
From January 31, 1958, on the principal amount of seven hundred twenty-two thousand one hundred sixty-eight dollars and sixty-four cents ($722,168.64); and
From April 30, 1958, on the principal amount of two hundred forty-one thousand seven hundred thirty-one dollars and ninety-nine cents ($241,731.99).
By the court,
Wilson Cowen, Chief Judge.